Bronson, J.
(concurring specially). I agree that it was not reversible error to reject the resolutions of the defendant’s directors. I also *1179agree that the showing made is insufficient to vitiate the verdict by reasons of the presence of certain figures inadvertently presented on a paper to the jury, during its deliberations. It is not otherwise claimed that the evidence is insufficient to justify the verdict. I am of the opinion that the order and judgment should be affirmed.
Grace, Bronson and Christianson, JJ., concur.